DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The documents not considered lack a proper date.  If the date is unknown, it should be indicated as such.
Drawings
The drawings are objected to because several figures are of poor quality and difficult to discern.  Specifically, Figures 10A, 11B, 13B, 17A, 18A, and 19.  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 32 has been used to designate both a coolant supply manifold and a grooved capstan drum.  
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 34 has been used to designate both a motor and a grooved capstan drum.  
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 10 has been used to designate both a cable processing system and a wireline cable.  
The drawings are still further objected to because details 214 in Figure 10C do not agree with one another.
The drawings are still further objected to because detail 210 in Figure 10D is cut-off.
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
78, 124, 125, 126.  
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
27.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 113, the phrase heater 700 is incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, 15, 21, 46, 58, 64, 69, and 101 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenton (3871205).
Fenton teaches a system (Figure 1)for stretching wireline cable (Abstract), the system comprising:
a cable payoff (Detail 4);
a cable take-up (Detail 28);
a cable positioner (Details 10, 12, 14, 16, 18, 20, 22), the cable positioner positioned to engage a cable between the cable payoff and the cable take-up; and
a cable tensioner (Figure 3), the cable tensioner positioned to apply a tension of a cable engaged with the cable positioner.
In regards to Claim 11, Fenton teaches the cable positioner includes;
a locking capstan (Detail 8), at least one sheave (Detail 24), and a power capstan (Detail 26), wherein the at least one sheave is positioned between the power capstan and the locking capstan, and wherein the at least one sheave is coupled to the cable tensioner.
In regards to Claim 15, Fenton teaches the cable tensioner includes a cylinder coupled to a cylinder rod, the cylinder rod coupled to at least one sheave of the cable positioner, wherein the cylinder rod is retractable into the cylinder to pull the at least one sheave toward the cylinder, thereby stretching a cable coupled to the at least one sheave (Figure 3).
	In regards to Claim 21, Fenton teaches a tension stabilizing capstan positioned between the cable payoff and the cable positioner, wherein the tension stabilizing capstan is positioned to apply a stabilizing tension to a cable (Detail 8, all capstans would generally apply a stabilizing tension to a cable).
	Fenton also teaches a method for seasoning a cable, the method comprising applying a tension to a length of cable within an engagement zone (anywhere on the cable positioner), wherein the tension is applied along a longitudinal axis of the cable (Figure 1, Detail 24 applies tension along the longitudinal axis of the cable).
	In regards to Claim 58, Fenton teaches stabilizing tension applied to the cable using a tension stabilizing capstan positioned upstream of the engagement zone (Detail 8, all capstans would generally apply a stabilizing tension to a cable).
	In regards to Claim 64, Fenton teaches the length of the cable is stretched while the length of the cable is maintained static within the engagement zone, wherein, prior to being maintained static and stretched within the engagement zone, the length of the cable is an unstretched length of cable (Figure 1 allows for stretching while remaining static, and the length of cable would be unstretched before being stretched).
	In regards to Claim 69, Fenton teaches prior to applying the tension to the length of cable, applying a pre-stretching tension to the length of cable using a tension stabilizing capstan (Detail 8, all capstans would generally apply a stabilizing tension to a cable).
	Fenton also teaches a system for stretching wireline cable, the system comprising:
	a locking capstan (Detail 8) or a braking capstan positioned to receive a cable; and
	a power capstan (Detail 26) positioned to receive the cable from the locking capstan or the braking capstan, wherein an engagement zone is defined between the power capstan and the locking capstan or the braking capstan.
Claim(s) 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomen (3530661).
Thomen teaches a stabilized wireline cable (Figure 1), the stabilized wireline cable comprising:
	at least one conductor (Detail 11);
	an insulator (Detail 10) surrounding the at least one conductor;
	an inner armor layer surrounding the insulator (Details 13/14); and
	an outer armor layer surrounding the inner armor layer (Details 16);
	wherein a stabilizing material (Detail 12) is positioned to fill void spaced between the inner armor layer and the outer armor layer.
Claim(s) 97 and 98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leggett et al (4938290).
Leggett teaches a method for stabilizing a cable, the method comprising:
	providing a pre-formed wireline cable (Detail 54); and
	embedding a stabilizing material into the cable (Column 7 line 61 - Column 8 line 38).
	In regards to Claim 98, Leggett teaches the stabilizing material is embedded within void space between inner and outer armor wire layers of the cable (grease or other sealing material is injected or extruded into the interstitial spaces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Yamaguchi (4112725).
In regards to Claim 3, while Fenton essentially teaches the invention as detailed, including teaching that heating during applying tension, it fails to specifically teach the use of a heat box.  Yamaguchi, however, teaches that the use of a heat box (Detail 10 is an enclosed structure which could be considered a box) prior to entering an engagement zone is well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the heat box of Yamaguchi, so as to heat the cable in a known manner prior to stretching.  Fenton requires the cable to be heated.  Yamaguchi provides a way to heat the cable without applying a current to the actual cable, while providing the same result, a heated cable.
In regards to Claim 81, Fenton teaches stabilizing a cable, but fails to specifically show the cable structure.  Fenton does, however, reference Pierce (2940883), which shows a cable with a sheath of armor wire.  The armor wire would obviously be a stabilizing material, and is applied to the cable prior to the application of tension.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Campbell et al (5540041).
While Fenton essentially teaches the invention as detailed above, it fails to specifically teach a cable tension measurement device coupled to the cable tensioner.  Campbell, however, teaches that it is well known to measure tension when tensioning a cable (Detail 78).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cable tension measurement device, so as to measure and track the tension of the cable, to prevent damage.
Claims 26, 28, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Grimes, Jr. et al (3231665).
In regards to Claim 26, while Fenton essentially teaches the invention as detailed above, it fails to specifically teach a cable fluid applicator positioned between the cable payoff and the cable take-up, the cable fluid applicator positioned to apply a fluid onto a cable passing therethrough.  Grimes, however, teaches that such a cable fluid applicator is already well known in the wire relaxing art (Detail 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the cable fluid applicator of Grimes in the system of Fenton, so as to quench the wires.  The ordinarily skilled artisan would have appreciated the need to cool the wires and known to provide the applicator as taught.
In regards to Claim 28, while Fenton essentially teaches the invention as detailed above, it fails to specifically teach a stabilizing material applicator positioned to apply a stabilizing material to a cable prior to the cable entering an engagement zone of the cable positioner.  Grimes, however, teaches that such a stabilizing material applicator is already well known in the wire relaxing art (Detail 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the stabilizing material applicator of Grimes in the system of Fenton, so as to stabilize the wires by quenching.  The ordinarily skilled artisan would have appreciated the need to cool the wires and known to provide the applicator as taught.
In regards to Claim 61, Detail 20 of Grimes would also coat the length of cable.
Claims 37 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Thomen (3530661).
While Fenton essentially teaches the invention as detailed, it fails to specifically teach a lateral force applicator positioned and arranged to apply lateral force to a cable within an engagement zone of the cable positioner.  Thomen, however, teaches that it is well known to apply lateral force to a cable by means of a lateral force applicator (Figure 4A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied lateral force as taught, so as to control the shape of the cable as desired (Column 5, lines 31-37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Varkey et al (20170323705) Figure 4, Leggett (20150371741) Figures 1-7, Lovelett (3397721) Figure 1, and Peskin (2214709) Figures 1-3 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732